To vacate order adjudging relator guilty of contempt of court for neglecting to comply -with an order of court, requiring the payment of the solicitor’s fees in a divorce case, then pending, on the ground that although the order for the payment of the solicitors’ fees was made before the decree, the order adjudging relator guilty of contempt was not made until after decree and after an appeal from such decree.
Denied October 23, 1895, with costs, on the ground that appeal is the more appropriate remedy.